Name: Commission Regulation (EEC) No 446/85 of 21 February 1985 amending Regulation (EEC) No 2407/83 laying down detailed rules for the application of Article 39 of Regulation (EEC) No 337/79 for the 1983/84 wine-growing year
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  documentation
 Date Published: nan

 No L 52/28 Official Journal of the European Communities 22. 2. 85 COMMISSION REGULATION (EEC) No 446/85 of 21 February 1985 amending Regulation (EEC) No 2407/83 laying down detailed rules for the application of Article 39 of Regulation (EEC) No 337/79 for the 1983/84 wine ­ growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, for distillation operations involving wine and the by-products of wine-making (4) was amended in this particular respect by Council Regulation * (EEC) No 2687/84 (^ which lays down that distillers must no longer submit to the intervention agency a copy of the accompanying documents relating to the transport of products delivered to them or a summary of such documents but a list of the deliveries made giving the number of the accompanying document used where such a document is required or, where it is not required, the reference to the document used in accor ­ dance with national provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3685/84 (2), and in particular Articles 6 (3), 39 (8) and 65 thereof, HAS ADOPTED THIS REGULATION : Whereas under the terms of Article 8 (2) of Commis ­ sion Regulation (EEC) No 2407/83 (3), distillers who, as provided for in Article 39 (6) of Regulation (EEC) No 337/79 , wish to receive aid in respect of the product to be distilled are required to submit an application to the intervention agency accompanied by various supporting documents including a copy of the accom ­ panying documents relating to the transport of sub ­ products or wine delivered to them or a summary of the contents of those documents ; Article 1 The following is added to Article 8 (2) (a) of Regula ­ tion (EEC) No 2407/83 : 'However, Member States may exempt the distiller from the requirement to furnish the said copy or summary on condition that he communicates to the intervention agency a list giving the names of the producers having delivered sub-products to him and the quantities of alcohol obtained for each of them under the distillation operation in question , duly endorsed by the supervisory body responsible for holding the accompanying docu ­ ments relating to the deliveries made.' Whereas certain distillers, having applied sampling procedures to verify the characteristics of the products delivered for distillation, have not recorded the details of all deliveries systematically from the beginning of the wine-making year ; whereas the difficulties thus confronting such distillers threaten to impede the proper execution of the distillation operation in ques ­ tion and justify the adoption of a measure which , while offering equivalent safeguards as regards control , introduces greater flexibility to the provision in Article 8 (2) of Regulation (EEC) No 2407/83 for the 1983/84 wine-making year ; Article 2 Whereas, moreover, as from the 1984/85 wine-making year and precisely in order to cope with the difficulties in question, Article 17 of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1983 . (&gt;) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 341 , 29 . 12. 1984, p. 1 . 3 OJ No L 236, 26 . 8 . 1983, p. 15 . (4) OJ No L 212, 3 . 8 . 1983, p . 1 . (s) OJ No L 255, 25 . 9 . 1984, p . 1 . 22. 2 . 85 Official Journal of the European Communities No L 52/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1985. For the Commission Frans ANDRIESSEN Vice-President